                  Case 1:20-cv-03873-GHW-SDA Document 52 Filed 05/21/21 Page 1 of 4
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                    Southern District
                                                      __________      of New
                                                                   District of York
                                                                               __________
                          Kumaran et al                                       )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 20-CV-3873-GHW-SDA
                 ADM Investor Services et al                                  )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                            ADM INVESTOR SERVICES

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Pursuant to FAA Rule 7 request to produce documents under Subpoena from the Arbitration Panel (see
            attached) for the Motion to Compel Arbitration under summary judgment standard.


 Place: Electronically via email or via mail to the address below.                      Date and Time:
                                                                                                             06/21/2021 12:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         05/21/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                  //Brian August, Esq//
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Nefertiti Risk
Capital Management, LLC                                                 , who issues or requests this subpoena, are:
Brian August, Esq. 100 Willoughy Street #9E, Brooklyn, NY 11201

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:20-cv-03873-GHW-SDA Document 52 Filed 05/21/21 Page 2 of 4




         EXHIBIT 4
      ADMIS SUBPOENA
     Case 1:20-cv-03873-GHW-SDA Document 52 Filed 05/21/21 Page 3 of 4




NIA                                 IN ARBITRATION
                                        BEFORE
                             NATIONAL FUTURES ASSOCIATION

 Netertiti Risk Capital Management LLC,       )
                                              )
                       Claimant,              )
                                              )
                V.                            )     Case No. 18-ARB-5
                                              )
 ADM Investor Services, Inc.,                 )
 High Ridge Futures, LLC,                     )
 Lazzara Consulting, Inc.,                    )
 Robert Boshnack, John Felag,                 )
 Joshua Herritt, Greg Hostetler,              )
 Gerard Lazzara, and Howard Rothman,          )
                                              )
                       Respondents.           )

                We, the Arbitrators appointed to hear and determine this matter, have reviewed
  Claimant's 9/16/19 7:46 AM Notice of Default 7.(a).(2) Request for Ruling On Motion To
  Compel, Respondents' 9/26/19 5:45 PM Email Response, and Claimant's 9/27/19 6:00 AM
  email Reply which the Panel has agreed to accept.

                 This Order relates to Claimant's Motion of Compel discovery from Respondents.
 In particular: We refer to:
         a. Letter dated September 16, 2019 from Claimant to the NFA (Heather Cook, Manager
            Arbitration and Mediation) titled Notice of Default 7.(a).(2) Request for Ruling on
            Motion to Compel
         b. Claimant's Motion to Compel Autoexchange and Early Discovery dated October 15,
            2018.
         c. Claimant's Request to Panel for Ruling on Written Submissions dated June 18, 2019.

 We rule as follows:

    1. Except as set for in paragraph 2 below, in accordance with our Order 5 as modified by
       our Order 7, the various submissions by Claimant relating to discovery from
       Respondents, including without limitation its Motion of Compel and its June 18, 2019
       Request remain pending subject to Respondents' right to object by November 14, 2019
       after which date the Panel will make determinations with regard to such matters.

    2. Notwithstanding paragraph 1 above, the following items shall be promptly produced by
       Respondents:

           a. Executed copies of contracts, transcripts of recordings, memoranda and notes
              between Lazzara Consulting Inc. (LCI) and ADMIS including appendices,
              schedules, and exhibits and a complete description of the financial terms of any
              agreement concerning Claimant, and/or concerning the Introducing Broker's
              relationship with ADMIS which were introduced to ADMIS by High Ridge relating
              to the Claimant.
Case 1:20-cv-03873-GHW-SDA Document 52 Filed 05/21/21 Page 4 of 4




       b. All agreements, transcripts of recordings, memoranda and notes, and phone
          logs, between ADMIS and High Ridge Futures relating to risk management,
          guarantees, administrations, fee sharing arrangements concerning Claimant.

       c.   "Promptly" as used herein means within 14 calendar days of the date of service
            of this Order on the Respondents' counsel.

3. As to Claimant's claim of delay and obstruction, recognizing that the parties entered
   mediation during the period involved which likely tolled the dates for discovery, were
   engaged in negotiations seeking to settle the matter and that we fixed a new timeline for
   discovery (our Orders 5 and 7), we nonetheless defer any determination of such claim
   until there is a decision on the merits of Claimant's claim. At that time the impact of the
   delay, if any, and its reasonableness and propriety can be assessed on notice to each
   party.

4. The Panel's decision with regard to Claimants' request for an award of $12,100.67 as
   detailed in its June 18, 2019 Request for Ruling on written Submissions, is hereby
   deferred until after adjudication on the merits.




                                              Michael G. Tannenbaum, Chairman
                                                 On behalf of the Panel
